Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00639-CV

             In the Interest of L.A., A.W., A.W., A.W., E.W., and A.W., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01513
                 Honorable Charles E. Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED as to M.S.W., the only party that appealed.

       It is ORDERED that no costs shall be assessed against appellant, M.S.W., because she is
indigent.

       SIGNED December 31, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice